Title: To Thomas Jefferson from Edward Johnston, 23 November 1803
From: Johnston, Edward
To: Jefferson, Thomas


               
                  Sir
                  Norfolk, Novr. 23d. 1803
               
               Above I now inclose Capt. Butler’s Receipt for a Case which Messrs. Gibson & Jefferson of Richmond lately forwarded with a request that it might be sent on to you—Wishing it safe to hand I remain very respectfuly, Sir,
               Your Obed: Servt.
               
                  Edward Johnston
               
            